Exhibit 10.1




SEPARATION BENEFIT PLAN OF
UNIT CORPORATION AND PARTICIPATING SUBSIDIARIES




as amended and restated effective
December 8, 2015






--------------------------------------------------------------------------------


Table of Contents
                        
 
 
Page
ARTICLE I. SCOPE
1
SECTION 1.1
Name
1
SECTION 1.2    
Plan Year
1
 
 
 
ARTICLE II. DEFINITIONS
1
SECTION 2.1    
“Base Salary”
1
SECTION 2.2    
“Beneficiary"
1
SECTION 2.3    
“Board of Directors”
1
SECTION 2.4    
“Bonus”
1
SECTION 2.5    
“Change in Control”
1
SECTION 2.6    
“Change of Control Contract”
3
SECTION 2.7    
“Code”
3
SECTION 2.8
“Company”
3
SECTION 2.9    
“Comparable Position”
3
SECTION 2.10    
“Compensation Committee”
3
SECTION 2.11    
“Completed Year of Service”
3
SECTION 2.12    
“Discharge for Cause”
3
SECTION 2.13    
“Eligible Employee”
4
SECTION 2.14    
“Employee”
4
SECTION 2.15
“Employing Company”
5
SECTION 2.16    
“ERISA”
5
SECTION 2.17
“Human Resources Director”
5
SECTION 2.18
“Plan”
5
SECTION 2.19    
“Separation Agreement”
5
SECTION 2.20    
“Separation Benefit”
5
SECTION 2.21
“Separation Period”
5
SECTION 2.22    
“Separation from Service”
5
SECTION 2.23    
“Specified Employee”
5
SECTION 2.24    
“Years of Service”
5
 
 
 
ARTICLE III. BENEFITS
6
SECTION 3.1    
Eligibility
6
SECTION 3.2    
Separation Benefit
7
SECTION 3.3    
Separation Benefit Amount
7
SECTION 3.4    
Separation Benefit Limitation
8
SECTION 3.5    
Withholding Tax
8
SECTION 3.6    
Reemployment of an Eligible Employee
8
SECTION 3.7    
Integration with Disability Benefits
9
SECTION 3.8    
Plan Benefit Offset
9
SECTION 3.9    
Recoupment
9
SECTION 3.10    
Completion of Twenty Years of Service
9
SECTION 3.11    
Change in Control
9
 
 
 
ARTICLE IV. METHOD OF PAYMENT
9
SECTION 4.1    
Separation Benefit Payment
9
SECTION 4.2    
Protection of Business
10
SECTION 4.3    
Death
11
SECTION 4.4    
Payment to Specified Employees Upon Separation from Service
12
 
 
 
ARTICLE V. WAIVER AND RELEASE OF CLAIMS
12
SECTION 5.1    
Waiver and Release of Claims
12

                                

i

--------------------------------------------------------------------------------


ARTICLE VI. FUNDING
13
SECTION 6.1    
Funding
13
 
 
 
ARTICLE VII. OPERATION
13
SECTION 7.1    
Employing Company Participation
13
SECTION 7.2    
Status of Subsidiaries or Affiliates
13
SECTION 7.3    
Termination by an Employing Company
13
 
 
 
ARTICLE VIII. ADMINISTRATION
14
SECTION 8.1    
Named Fiduciary
14
SECTION 8.2    
Fiduciary Responsibilities
14
SECTION 8.3    
Specific Fiduciary Responsibilities
14
SECTION 8.4    
Allocations and Delegations of Responsibility
14
SECTION 8.5    
Advisors
15
SECTION 8.6    
Plan Determination
15
SECTION 8.7    
Modification and Termination
15
SECTION 8.8    
Indemnification
15
SECTION 8.9    
Successful Defense
15
SECTION 8.10
Unsuccessful Defense
16
SECTION 8.11    
Advance Payments
16
SECTION 8.12    
Repayment of Advance Payments
16
SECTION 8.13    
Right of Indemnification
16
 
 
 
ARTICLE IX. EFFECTIVE DATE
16
SECTION 9.1    
Effective Date
16
 
 
 
ARTICLE X. MISCELLANEOUS
17
SECTION 10.1    
Assignment
17
SECTION 10.2    
Governing Law
17
SECTION 10.3    
Employing Company Records
17
SECTION 10.4    
Employment Non-Contractual
17
SECTION 10.5    
Taxes
17
SECTION 10.6    
Binding Effect
17
SECTION 10.7    
Entire Agreement
17
SECTION 10.8    
Decisions and Appeals
18
SECTION 10.9    
Section 409A
19

                        

ii

--------------------------------------------------------------------------------




SEPARATION BENEFIT PLAN OF UNIT CORPORATION
AND PARTICIPATING SUBSIDIARIES


Introduction
The purpose of this Plan is to provide financial assistance to Eligible
Employees whose employment has terminated under certain conditions, in
consideration of the waiver and release by those employees of any claims arising
or alleged to arise from their employment or the termination of employment. No
employee is entitled to any payment under this Plan except in exchange for and
on the Employing Company’s receipt of a written waiver and release given in
accordance with the provisions of this Plan.
ARTICLE I. SCOPE
Section 1.1    Name. This Plan shall be known as the Separation Benefit Plan of
Unit Corporation and Participating Subsidiaries. The Plan is an “employee
benefit plan” governed by the Employee Retirement Income Security Act of 1974,
as amended, (“ERISA”).


Section 1.2    Plan Year. The Plan Year is the calendar year.


ARTICLE II.
DEFINITIONS
Section 2.1    “Base Salary” means the regular basic cash remuneration before
deductions for taxes and other items withheld, and without regard to any salary
reduction under any plans maintained by an Employing Company under Sections
401(k) or 125 of the Code, payable to an Employee for services rendered to an
Employing Company, but not including pay for Bonuses, incentive compensation,
special pay, awards or commissions.


Section 2.2    “Beneficiary” means the person designated by an Eligible Employee
in a written instrument filed with an Employing Company to receive benefits
under this Plan.


Section 2.3    “Board of Directors” means the board of directors of the Company.


Section 2.4     “Bonus” means any annual incentive compensation paid to an
Employee over and above Base Salary earned and paid in cash or otherwise.


Section 2.5     “Change in Control” of the Company shall be deemed to have
occurred as of the first day that any one or more of the following conditions
shall have been satisfied:


(i)    On the close of business on the tenth day following the time the Company
learns of the acquisition by any individual entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d 3
promulgated under the Exchange Act, of 15% or more of either (i) the then
outstanding shares of Common Stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Company Voting Securities”); excluding,

1

--------------------------------------------------------------------------------




however, the following: (A) any acquisition directly from the Company (excluding
any acquisition resulting from the exercise of an exercise, conversion or
exchange privilege unless the security being so exercised, converted or
exchanged was acquired directly from the Company); (B) any acquisition by the
Company; (C) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; (D) any acquisition by any corporation pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (iii) of this
definition; (E) any acquisition by the George Kaiser Family Foundation ("GKFF)
as long as the acquisition does not cause GKFF’s total ownership to exceed 25%
of our issued and outstanding shares of common stock; and (F) if the Board of
Directors of the Company determines in good faith that a Person became the
beneficial owner of 15% or more of the Outstanding Company Common Stock
inadvertently (including, without limitation, because (A) such Person was
unaware that it beneficially owned a percentage of Outstanding Company Common
Stock that would cause a Change in Control or (B) such Person was aware of the
extent of its beneficial ownership of Outstanding Company Common Stock but had
no actual knowledge of the consequences of such beneficial ownership under this
Plan) and without any intention of changing or influencing control of the
Company, then the beneficial ownership of Outstanding Company Common Stock by
that Person shall not be deemed to be or to have become a Change in Control for
any purposes of this Plan unless and until such Person shall have failed to
divest itself, as soon as practicable (as determined, in good faith, by the
Board of Directors of the Company), of beneficial ownership of a sufficient
number of Outstanding Company Common Stock so that such Person’s beneficial
ownership of Outstanding Company Common Stock would no longer otherwise qualify
as a Change in Control;


(ii)    individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such Board; provided that any individual who becomes a Director of
the Company subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by the vote of at least a
majority of the Directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided further, that any individual who was
initially elected as a Director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act, or any other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board;


(iii)    approval by the stockholders of the company of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”); excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 70% of, respectively, the outstanding shares of common
stock, and the combined voting power of the outstanding securities of such
corporation entitled to vote generally in the election of Directors, as the case
may be, of the corporation resulting from such Corporate

2

--------------------------------------------------------------------------------




Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or indirectly) in substantially the same proportions
relative to each other as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (other than: the Company;
the corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 25% or more of the Outstanding Company Common Stock or the
Outstanding Voting Securities, as the case may be) will beneficially own,
directly or indirectly, 25% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Corporate Transaction or the
combined voting power of the outstanding securities of such corporation entitled
to vote generally in the election of Directors and (iii) individuals who were
members of the Incumbent Board will constitute a majority of the members of the
Board of Directors of the corporation resulting from such Corporate Transaction;
or


(iv)    approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.


Section 2.6     “Change of Control Contract” means a Unit Corporation Key
Employee Change of Control Contract entered into between Unit Corporation and
the individual identified in such agreement as “Executive”.


Section 2.7     “Code” means the Internal Revenue Code of 1986, as amended from
time to time.


Section 2.8     “Company” means Unit Corporation, the sponsor of this Plan.


Section 2.9     “Comparable Position” means a job with an Employing Company or
successor company at the same or higher Base Salary as an Employee’s current job
and at a work location within reasonable commuting distance from an Employee’s
home, as determined by the Employee’s Employing Company.


Section 2.10     “Compensation Committee” means the Committee established and
appointed by the Board of Directors or by a committee of the Board of Directors.


Section 2.11     “Completed Year of Service” means the period of time beginning
with an Employee’s date of hire or the anniversary of the date of hire and
ending twelve months thereafter.


Section 2.12     “Discharge for Cause” means termination of the Employee’s
employment by the Employing Company due to:


(i)    the consistent failure of the Employee to perform the Employee’s
prescribed duties to the Employing Company (other than any such failure
resulting from the Employee’s incapacity due to physical or mental illness);



3

--------------------------------------------------------------------------------




(ii)    the commission by the Employee of a wrongful act that caused or was
reasonably likely to cause damage to the Employing Company;


(iii)    an act of gross negligence, fraud, unfair competition, dishonesty or
misrepresentation in the performance of the Employee’s duties on behalf of the
Employing Company;


(iv)    the conviction of or the entry of a plea of nolo contendere by the
Employee to any felony or the conviction of or the entry of a plea of nolo
contendere to any offense involving dishonesty, breach of trust or moral
turpitude; or


(v)    a breach of an Employee’s fiduciary duty involving personal profit.


Section 2.13     “Eligible Employee” means an Employee who is determined to be
eligible to participate in this Plan and receive benefits under Article III.


Section 2.14     “Employee”


2.14.1    “Employee” means a person who is


(i)    a regular full-time salaried employee of the Employing Company
principally employed in the continental United States, Alaska or Hawaii;


(ii)    employed by an Employing Company for work on a regular full-time
salaried schedule of at least 40 hours per week for an indefinite period; or


(iii)    a regular employee who has been demoted or transferred from a full-time
salaried position to an hourly position and who, in the discretion of Employing
Company at the time of such demotion or transfer, is deemed to retain his or her
eligibility to participate in the Plan.


2.14.2    “Employee” does not, under any circumstance, mean a person who is


(i)    an employee whose compensation is determined on an hourly basis or who
holds a position with the Employing Company that is generally characterized as
an “hourly” position, except were a specific employee is, after demotion, deemed
to be eligible to participate in the Plan under subsection 2.14.1(iii), above;


(ii)    an employee who is classified by the Employing Company as a temporary
employee;


(iii)    an employee who is a member of a bargaining unit unless the employee’s
union has bargained this Plan pursuant to a current collective bargaining
agreement between the Employing Company and the union or the employee’s union
bargains this Plan pursuant to the bargaining obligations mandated by the
National Labor Relations Act;



4

--------------------------------------------------------------------------------




(iv)    an employee retained by the Employing Company under a written contract,
other than a Change of Control Contract; or


(v)    any worker who is retained by the Company or Employing Company as a
“independent contractor,” “leased employee,” or “temporary employee” but who is
reclassified as an “employee” of the Company or Employing Company by a state or
federal agency or court of competent jurisdiction.


Section 2.15     “Employing Company” means the Company or any subsidiary of the
Company electing to participate in this Plan under the provisions of Section
7.1.


Section 2.16     “ERISA” means the Employee Retirement Income Security Act of
1974, as from time to time amended, and all regulations and rulings issued
thereunder by governmental administrative bodies.


Section 2.17     “Human Resources Director” means the Human Resources Director
of the Company.


Section 2.18     “Plan” means the Separation Benefit Plan of Unit Corporation
and Participating Subsidiaries, as set forth in this document and as may be
amended from time to time.


Section 2.19     “Separation Agreement” means the agreement between an Employee
and the Employing Company in which the Employee waives and releases the Company,
Employing Company and other potentially related parties from certain claims in
exchange for and in consideration of payments of the Separation Benefit, to
which the Employee would not otherwise be entitled.


Section 2.20     “Separation Benefit” means the benefit provided for under this
Plan as determined under Article III.


Section 2.21     “Separation Period” means the period of time over which an
Eligible Employee receives Separation Benefits under the Plan.


Section 2.22     “Separation from Service” shall mean an Employee’s “separation
from service” as determined by the Company in accordance with Section 409A of
the Code. A Separation from Service shall be effective on the date specified by
the Employing Company (the “Termination Date”).


Section 2.23     “Specified Employee” means those employees of the Company or an
Employing Company who are determined by the Compensation Committee to be a
“specified employee” in accordance with Section 409A of the Code and the
regulations promulgated thereunder.


Section 2.24     “Years of Service” means the sum of the number of continuous
Completed Years of Service as an Employee of an Employing Company during the
period of employment beginning with the Employee’s most recent hire date and
ending with the Employee’s most recent termination date. Provided, in the event
an Employee was a member of

5

--------------------------------------------------------------------------------




the Board of Directors of an Employing Company prior to (or after) the adoption
of the August 21, 2007 Amendment to the Plan, that Employee shall be credited
with the period of time beginning with his date of hire with an Employing
Company, and the provisions in Section 2.14(b)(vi) of any prior version of the
Plan shall be disregarded.


ARTICLE III.
BENEFITS


Section 3.1     Eligibility. Each Employee who (i) has at least one active Year
of Service with an Employing Company immediately before the date of his or her
Separation from Service, (ii) complies with all administrative requirements of
this Plan, including the provisions of Article V, and (iii) works through
his/her Termination Date and is not engaged in a strike or lockout as of the
Termination Date, is eligible to participate in this Plan and, subject to all
the terms of the Plan, receive benefits as provided in this Article III. An
Employee is ineligible to participate in this Plan if that Employee fails to
satisfy any of the requirements of this Plan including, but not limited to,
failure to establish that his or her termination met the requirements for a
Separation from Service. Additionally, an Employee shall be ineligible to
participate in this Plan if that Employee’s termination of employment results
from:


(i)    A Discharge for Cause,


(ii)    A court decree or government action or recommendation having an effect
on an Employing Company’s operations or manpower involving rationing or price
control or any other similar type cause beyond the control of an Employing
Company,


(iii)    Before a Change in Control, an offer to the Employee of a position with
an Employing Company, or affiliate, regardless of whether the position offered
provides comparable wages and benefits to the position formerly held by the
Employee,


(iv)    A termination under which an Employee accepts any benefits under an
incentive retirement plan or other severance or termination benefits program,
contract or plan (other than a Change of Control Contract) offered by the
Company or the Employing Company,


(v)    An Employee who has a written employment contract which contains
severance provisions (other than a Change of Control Contract),


(vi)    The failure of an Employee to report to work as required by his or her
Employing Company,


(vii)    A temporary work cessation due to strikes, lockouts or similar reasons,


(viii)    The divestiture of any business of an Employing Company if the
Employee is offered a Comparable Position by the purchaser or successor of such
business, an affiliate thereof, or an affiliate of an Employing Company, or


(ix)    A termination of the Employee if the Employee is offered a Comparable
Position arranged for or secured by an Employing Company.



6

--------------------------------------------------------------------------------




Section 3.2     Separation Benefit. A Separation Benefit shall be provided for
Eligible Employees under the provisions of this Article III.


Section 3.3     Separation Benefit Amount. The Separation Benefit payable to an
Eligible Employee under this Plan shall be based, in part, on his/her Years of
Service with the Employing Company. The formula for determining an Eligible
Employee’s Separation Benefit payment shall be calculated by dividing the
Eligible Employee’s highest annual Base Salary during the five year period
ending immediately before the date of Separation from Service by 52 to calculate
the weekly separation benefit (the “Weekly Separation Benefit”). The amount of
the Separation Benefit payable to the Eligible Employee shall then be determined
in accordance with the following applicable provision:


3.3.1    Involuntary separation - In the event the Separation from Service is
the result of an Employing Company terminating the employment of the Eligible
Employee, the Separation Benefit shall be determined according to the following
schedule:


Involuntary Separation
Schedule of Separation Benefits
Years of
Service
Number of Weekly
Separation Benefit
Payments
Years of
Service
Number of Weekly
Separation Benefit
Payments
1
4
14
56
2
8
15
60
3
12
16
64
4
16
17
68
5
20
18
72
6
24
19
76
7
28
20
80
8
32
21
84
9
36
22
88
10
40
23
92
11
44
24
96
12
48
25
100
13
52
26 or more
104

3.3.2    Voluntary separation or death of the Eligible Employee - In the event
the Separation from Service is the result of the Eligible Employee’s own action
(such as by way of example and not limitation, quitting, resignation or
retirement) or is as a result of the Eligible Employee’s death, the Separation
Benefit shall be determined according to the following Schedule:

7

--------------------------------------------------------------------------------






Voluntary Separation
Schedule of Separation Benefits
Years of
Service
Number of Weekly
Separation Benefit
Payments
1-19
0
20
80
21
84
22
88
23
92
24
96
25
100
26 or more
104



Under certain exceptional circumstances the Compensation Committee may, in its
sole and absolute discretion, choose to treat a voluntary separation as an
involuntary separation and allow an Eligible Employee to receive Separation
Benefits in accordance with the schedule set forth in Section 3.3.1.
Section 3.4     Separation Benefit Limitation. Notwithstanding anything in this
Plan to the contrary, the Separation Benefit payable to any Eligible Employee
under this Plan shall never exceed the lesser of (i) 104 Weekly Separation
Benefit payments; or (ii) the amount permitted under ERISA to maintain this Plan
as a welfare benefit plan. The benefits payable under this Plan shall be
inclusive of and offset by any amounts paid under federal, state, local or
foreign government worker notification (e.g., Worker Adjustment and Retraining
Notification Act) or office closing requirements.


Section 3.5     Withholding Tax. The Employing Company shall deduct from the
amount of any Separation Benefits payable under this Plan, any amount required
to be withheld by the Employing Company by reason of any law or regulation, for
the payment of taxes or otherwise to any federal, state, local or foreign
government. In determining the amount of any applicable tax, the Employing
Company shall be entitled to rely on the number of personal exemptions on the
official form(s) filed by the Eligible Employee with the Employing Company for
purposes of income tax withholding on regular wages.


Section 3.6     Reemployment of an Eligible Employee. Entitlement to the unpaid
balance of any Separation Benefit due an Eligible Employee under this Plan shall
be revoked immediately on reemployment of the person as an Employee of an
Employing Company. Any unpaid balance shall not be payable in any future period.


However, if the person’s reemployment is subsequently terminated and he or she
then becomes entitled to a Separation Benefit under this Plan, Years of Service
for the period of re-

8

--------------------------------------------------------------------------------




employment shall be added to that portion of his or her prior service
represented by the unpaid balance or the revoked entitlement for the prior
Separation Benefit.


Section 3.7     Integration with Disability Benefits. The Separation Benefit
payable to an Eligible Employee with respect to any Separation Period shall be
reduced (but not below zero) by the amount of any disability benefit payable
from any disability plan or program sponsored or contributed to by an Employing
Company. The amount of any resulting reduction shall not be paid to the Eligible
Employee in any future period.


Section 3.8     Plan Benefit Offset. The amount of any severance or separation
type payment that an Employing Company is or was obligated to pay to an Eligible
Employee under any law, decree, or court award, because of the Eligible
Employee’s termination of employment from an Employing Company shall reduce the
amount of Separation Benefit otherwise payable under this Plan. Notwithstanding
the immediately preceding sentence, the terms of this Section 3.8 shall not be
applicable to any benefits paid under a Change of Control Contract.


Section 3.9     Recoupment. An Employing Company may deduct from the Separation
Benefit any amount owing to an Employing Company from:


(i)    the Eligible Employee, or


(ii)    the executor or administrator of the Eligible Employee’s estate.


Section 3.10     Completion of Twenty Years of Service. Any Eligible Employee
who completes Twenty Years of Service before the termination of this Plan shall
be vested in his/her Separation Benefit notwithstanding the subsequent
termination of this Plan before that Eligible Employee’s Separation from
Service. Any Separation Benefit deemed to have vested under this section shall
be payable on such Eligible Employee’s Separation from Service with the
Employing Company and shall be paid in accordance with the greater of (1) the
Plan provisions in effect immediately before the termination of this Plan, and
(2) the Plan provisions in effect on the date the Eligible Employee completed
Twenty Years of Service.


Section 3.11     Change in Control. Unless otherwise provided in writing by the
Board of Directors before a Change in Control of the Company, all Eligible
Employees shall be vested in his/her Separation Benefit as of the date of the
Change in Control based on the Eligible Employee’s then Years of Service as
determined by reference to the schedule set forth in Section 3.3.1 of this Plan.
Any Separation Benefit deemed to have vested under this section shall be payable
on the Eligible Employee’s Separation from Service with the Employing Company
and shall be paid in accordance with the Plan provisions in effect immediately
before the Change in Control.


ARTICLE IV.
METHOD OF PAYMENT


Section 4.1     Separation Benefit Payment. The Separation Benefit shall be paid
in equal installments in the same manner as wages were paid to the Employee and,
subject to Section 4.4, the installments shall begin no later than 60 days
following the Termination Date. Notwithstanding anything in the Plan to the
contrary, the Separation Period for an Eligible

9

--------------------------------------------------------------------------------




Employee shall never exceed the amount of time permitted under ERISA to maintain
this Plan as a welfare benefit plan. If under the payment schedule set forth in
this Plan, the Separation Period will expire before the full payment of the
Separation Benefit owed to an Eligible Employee under this Plan, then the total
amount unpaid as of the final installment shall be paid to the Eligible Employee
in the final installment.


Section 4.2     Protection of Business


4.2.1    Any Eligible Employee who receives Separation Benefits under Section
3.3.2 of this Plan agrees that, in consideration of the Separation Benefits, the
Employee will not, in any capacity, directly or indirectly, and on his or her
own behalf or on behalf of any other person or entity, during the period of time
he or she is receiving Separation Benefits, either (a) solicit or attempt to
induce any current customer of the Employing Company to cease doing business
with the Employing Company; (b) solicit or attempt to induce any employee of the
Employing Company to sever the employment relationship; (c) compete against the
Employing Company; (d) injure the Employing Company and the Company, in their
business activities or its reputation; or (e) act as an employee, independent
contractor, or service provider of a person or entity that is a competitor of
the Employing Company or injures the Employing Company or the Company, its
business activities or its reputation (collectively, the “Protection of Business
Requirements”). The Compensation Committee in its sole discretion shall decide
whether any Eligible Employee is in violation of this Section.


4.2.2    Except as provided in the next paragraph and/or the Separation
Agreement, in the event the Eligible Employee violates the Protection of
Business Requirements of this Section (or the like provisions of his or her
Separation Agreement), the Eligible Employee shall not be entitled to any
further payments of Separation Benefits under this Plan and shall be obligated
to repay the Employing Company all monies previously received as Separation
Benefits from the date of the violation forward.


4.2.3    In the event of a Change in Control, the Eligible Employee’s
obligations under this Section shall expire and be canceled, and the Eligible
Employee shall be entitled to Separation Benefits under this Plan in accordance
with its terms even if he or she engages in conduct that would otherwise violate
the Protection of Business Requirements in this Section.


4.2.4    The Plan shall maintain records for each Eligible Employee that is
eligible for Separation Benefits and for each Eligible Employee that actually
receives Separation Benefits (including relevant dates, claim records, appeal
records, payment amounts, etc.).


4.2.5    The Plan shall pay benefits to Eligible Employees on a regular basis.
The Plan shall process and pay Separation Benefits on a regular basis, and
adjudicate claims for denied or terminated Separation Benefits.


4.2.6    The Compensation Committee shall have the ultimate ongoing
administrative duty to monitor and investigate the activities of Eligible
Employees to ensure they are in compliance with the Protection of Business
Requirements. As set forth

10

--------------------------------------------------------------------------------




in this Plan, the Compensation Committee shall have discretion to determine on
an ongoing basis whether each Eligible Employee receiving Separation Benefits
remains in compliance with the Plan’s Protection of Business Requirements during
the period the Eligible Employee is receiving Separation Benefits.


4.2.7    The Compensation Committee shall have full and sole discretion to
determine eligibility for Separation Benefits and to construe the terms of the
Plan.


4.2.8    By accepting Separation Benefits, an Eligible Employee certifies that
he/she is in compliance with the Protection of Business Requirements. Eligible
employees must notify the Plan, through the Human Resources Director, of any
change of employer, employment status, or job status or responsibilities, while
eligible for Separation Benefits. Additionally, Eligible Employees receiving
benefits must complete and submit to the Plan on request a form certifying that
they are in compliance with the Protection of Business Requirements. The Human
Resources Director shall review such forms and make preliminary decisions
regarding whether the Eligible Employee is in compliance with the Protection of
Business Requirements.


4.2.9    As a condition to receiving Separation Benefits or coverage, Eligible
Employees and their employers must fully cooperate with any inquiry or
investigation by the Plan concerning the Protection of Business Requirements. If
the Eligible Employee or employer fails to fully cooperate with any such inquiry
or investigation, the Eligible Employee shall be deemed to have been in
violation of the Protection of Business Requirements, and shall therefore
forfeit any further benefits under the Plan and shall be obligated to repay the
Employing Company all monies previously received as Separation Benefits.


4.2.10    The Company shall maintain a projection of the amount of money that
will be required for the Company to fulfill its unfunded obligation under the
Plan to make payments to various Eligible Employees at different times.


Section 4.3     Death


4.3.1    Separation from Service as a result of death. In the event that the
Eligible Employee’s Separation from Service is as a result of the Eligible
Employee’s death, the Separation Benefit shall be paid to the Eligible
Employee’s Beneficiary in accordance with the provisions of Section 3.3.2 and
4.1, above. If there is no designated, living Beneficiary, payments shall be
paid to the executor or administrator of the Eligible Employee’s estate.


Payments shall be made to the Eligible Employee’s Beneficiary, notwithstanding
the Eligible Employee’s failure to meet the waiver and release conditions of
Article V of this Plan.


4.3.2    Death Subsequent to Separation from Service. In the event that an
Eligible Employee’s death occurs after the date of Separation from Service, and
before receipt of any or all of the benefits to which the Eligible Employee was
entitled under this Plan, then the payments shall be made to the Eligible
Employee’s Beneficiary in

11

--------------------------------------------------------------------------------




accordance with the provisions of Section 3.3 and 4.1, above. If there is no
designated living Beneficiary, payments shall be paid to the executor or
administrator of the Eligible Employee’s estate.


Section 4.4     Payment to Specified Employees Upon Separation from Service. In
no event shall a Specified Employee receive a payment under this Plan following
a Separation from Service before the first business day of the seventh month
following the date of Separation from Service, unless the Separation from
Service results from death. Any amounts which would otherwise be payable to the
Specified Employee during the six month period may, at the Employing Company’s
discretion, be accumulated and paid on the first day of the seventh month
following the date of the Specified Employee’s Separation from Service.


ARTICLE V.
WAIVER AND RELEASE OF CLAIMS


Section 5.1     Waiver and Release of Claims. Except as provided in Section
4.3.1, it is a condition of this Plan that no Separation Benefit shall be paid
to or for any Employee except on due signing and delivery to the Employing
Company by that Employee of a Separation Agreement in substantially the form
attached to this Plan as Attachment “A” or “B” or such other form as may be
designated as the required Separation Agreement from time to time, in the
discretion of the Employing Company, by which the Employee waives and releases
the Company, the Employing Company, their subsidiaries and their officers,
directors, agents, employees and affiliates from all claims arising or alleged
to arise out of his or her employment or the Separation from Service including,
but not limited to the Age Discrimination in Employment Act of 1967, Title VII
of the Civil Rights Act of 1964, as amended, and all other state and federal
laws governing the Employee’s employment. The waiver and release provided in the
Separation Agreement is being given in exchange for and in consideration of
payment of the Separation Benefit, to which the Employee would not otherwise be
entitled. The determination of whether the Employee shall be required to sign a
Separation Agreement in the form shown by Attachment “A,” “B” or otherwise shall
be within the sole discretion of the Employing Company.


In connection with the signing of the Separation Agreement, the following
procedures shall be followed (except as modified from time to time, in the
discretion of the Employing Company): the Employee shall be advised in writing,
by receiving the written text of the Separation Agreement so stating, to consult
a lawyer before signing the Separation Agreement; the Employee shall be given
either twenty-one (21) days (if Attachment “A” is used), or forty-five (45) days
(if Attachment “B” is used) to consider the Separation Agreement before signing;
after signing, the Employee shall have seven (7) days in which to revoke the
Separation Agreement; and the Separation Agreement shall not take effect until
the seven (7) day revocation period has passed. In the event the designated
period for executing the Separation Agreement (including the revocation period)
spans two tax years of the Employee, the installment payments under Section 4.1
shall automatically commence in the second tax year of the Employee, regardless
of when the revocation period expires.


In addition, if Attachment “B” is used, the Employee shall be given a written
statement identifying for the Employee the class, unit or group of persons
eligible to participate in the Plan

12

--------------------------------------------------------------------------------




and any time limits for eligibility under the Plan, the job titles and ages of
all persons eligible or selected for separation under the Plan in the same job
classification or organizational unit, and the ages of all persons not eligible
or selected for separation under the Plan.


ARTICLE VI.
FUNDING


Section 6.1     Funding. This Plan is an unfunded employee welfare benefit plan
under ERISA established by the Company. Benefits payable to Eligible Employees
shall be paid out of the general assets of the Company or the Employing Company.
The Employing Company shall not be required to establish any special or separate
fund or to make any other segregation of assets to assure the payment of any
Separation Benefits under this Plan.


ARTICLE VII.
OPERATION


Section 7.1     Employing Company Participation. Any subsidiary or affiliate of
the Company, at the discretion of the Company, may participate as an Employing
Company in the Plan on the following conditions:


(i)    Such entity shall make, sign and deliver such instruments as the Company
shall deem necessary or desirable;


(ii)    Such entity may withdraw from participation as an Employing Company in
accordance with Section 7.3, in which event the entity may continue the
provisions of this Plan as its own plan, and may thereafter, with respect
thereto, exercise all of the rights and powers theretofore reserved to the
Company; and


(iii)    Any modification or amendment of this Plan made or adopted by the
Company shall be deemed to have been accepted by each Employing Company.


Section 7.2     Status of Subsidiaries or Affiliates. The authority of each
subsidiary or affiliate to act independently and in accordance with its own best
judgment shall not be prejudiced or diminished by its participation in this Plan
and at the same time the Employing Companies may act collectively in respect of
general administration of this Plan in order to secure administrative economies
and maximum uniformity.


Section 7.3     Termination by an Employing Company. Any Employing Company other
than the Company may withdraw from participation in the Plan at any time by
delivering to the Compensation Committee written notification to that effect
signed by the Employing Company’s chief executive officer or his delegate.
Withdrawal by any Employing Company under this Section or complete
discontinuance of Separation Benefits under this Plan by any Employing Company
other than the Company, shall constitute termination of this Plan with respect
to such Employing Company, but such actions shall not affect any Separation
Benefit that has become payable to an Eligible Employee, and such benefit shall
continue to be paid in accordance with the Plan provisions in effect at the time
of the Separation from Service.



13

--------------------------------------------------------------------------------




ARTICLE VIII.
ADMINISTRATION


Section 8.1     Named Fiduciary. This Plan shall be administered by the Company
acting through the Compensation Committee or such other person as may be
designated by the Company from time to time. The Compensation Committee shall be
the “Administrator” of the Plan and shall be, in its capacity as Administrator,
a “Named Fiduciary,” as those terms are defined or used in ERISA.


Section 8.2     Fiduciary Responsibilities. The named fiduciary shall fulfill
the duties and requirements of a fiduciary under ERISA and is the Plan’s agent
for service of legal process. The named fiduciary may designate other persons to
carry out the fiduciary responsibilities and may cancel any designation. A
person may serve in more than one fiduciary or administrative capacity with
respect to this Plan. The named fiduciary shall periodically review the
performance of the fiduciary responsibilities by each designated person.


Section 8.3     Specific Fiduciary Responsibilities. The Compensation Committee
shall be responsible for the general administration and interpretation of the
Plan and the proper carrying out of its provisions and shall have full
discretion to carry out its duties. In addition to any powers of the
Compensation Committee specified elsewhere in this Plan, the Compensation
Committee shall have all discretionary powers necessary to discharge its duties
under this Plan, including, but not limited to, the following discretionary
powers and duties:


(i)    To interpret or construe the terms of this Plan, including eligibility to
participate, and resolve ambiguities, inconsistencies and omissions;


(ii)    To make and enforce such rules and regulations and prescribe the use of
the forms as it deems necessary or appropriate for the efficient administration
of the Plan;


(iii)    To decide all questions concerning this Plan and the eligibility of any
person to participate in this Plan; and


(iv)    To determine eligibility for benefits under this Plan.


Section 8.4     Allocations and Delegations of Responsibility. The Board of
Directors and the Compensation Committee, respectively, shall have the authority
to delegate, from time to time, all or any part of its responsibilities under
this Plan to those person or persons as it may deem advisable and in the same
manner to revoke any such delegation of responsibility. Any action of the
delegate in the exercise of such delegated responsibilities shall have the same
force and effect for all purposes hereunder as if such action had been taken by
the Board of Directors or the Compensation Committee. The Company, the Board of
Directors and the Compensation Committee shall not be liable for any acts or
omissions of any such delegate. The delegate shall report periodically to the
Board of Directors or the Compensation Committee, as applicable, concerning the
discharge of the delegated responsibilities.


The Board of Directors and the Compensation Committee, respectively, shall have
the authority to allocate, from time to time, all or any part of its
responsibilities under this Plan to one or more of its members as it may deem
advisable, and in the same manner to remove such

14

--------------------------------------------------------------------------------




allocation of responsibilities. Any action of the member to whom
responsibilities are allocated in the exercise of such allocated
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Board of Directors or the Compensation
Committee. The Company, the Board of Directors and the Compensation Committee
shall not be liable for any acts or omissions of such member. The member to whom
responsibilities have been allocated shall report periodically to the Board of
Directors or the Compensation Committee, as applicable, concerning the discharge
of the allocated responsibilities.
Section 8.5     Advisors. The named fiduciary or any person designated by the
named fiduciary to carry out fiduciary responsibilities may employ one or more
persons to render advice with respect to any responsibility imposed by this
Plan.
Section 8.6     Plan Determination. The determination of the Compensation
Committee as to any question involving the general administration and
interpretation or construction of the Plan shall be within its sole discretion
and shall be final, conclusive and binding on all persons, except as otherwise
provided herein or by law.
Section 8.7     Modification and Termination. Benefits under this Plan are not
vested except as specifically stated otherwise in this Plan document, and may be
changed, modified or terminated at any time, either individually or on a
Plan-wide basis. The Company may at any time, without notice or consent of any
person, terminate or modify this Plan in whole or in part, and such termination
or modification shall apply to existing as well as to future employees. However,
such actions shall not affect any Separation Benefit that has become payable to
an Eligible Employee as a result of that Employee’s Separation from Service
before the amendment date, and such benefit shall continue to be paid in
accordance with the Plan provisions in effect on the date of such Eligible
Employee's Separation from Service.
Section 8.8     Indemnification. To the extent permitted by law, the Company
shall indemnify and hold harmless the members of the Board of Directors, the
Compensation Committee members, and any employee to whom any fiduciary
responsibility with respect to this Plan is allocated or delegated to, and
against any and all liabilities, costs and expenses incurred by any such person
as a result of any act, or omission to act, in connection with the performance
of his/her duties, responsibilities and obligations under this Plan, ERISA and
other applicable law, other than such liabilities, costs and expenses as may
result from the gross negligence or willful misconduct of any such person. The
foregoing right of indemnification shall be in addition to any other right to
which any such person may be entitled as a matter of law or otherwise. The
Company may obtain, pay for and keep current a policy or policies of insurance,
insuring the members of the Board of Directors, the Compensation Committee
members and any other employees who have any fiduciary responsibility with
respect to this Plan from and against any and all liabilities, costs and
expenses incurred by any such person as a result of any act, or omission, in
connection with the performance of his/her duties, responsibilities and
obligations under this Plan and under ERISA.
Section 8.9     Successful Defense. A person who has been wholly successful, on
the merits or otherwise, in the defense of a civil or criminal action or
proceeding or claim or demand

15

--------------------------------------------------------------------------------




of the character described in Section 8.8 above shall be entitled to
indemnification as authorized in Section 8.8.
Section 8.10     Unsuccessful Defense. Except as provided in Section 8.9, any
indemnification under Section 8.8, unless ordered by a court of competent
jurisdiction, shall be made by the Company only if authorized in the specific
case:
8.10.1    By the Board of Directors acting by a quorum consisting of directors
who are not parties to such action, proceeding, claim or demand, upon a finding
that the member of the Compensation Committee has met the standard of conduct
set forth in Section 8.8; or
8.10.2    If a quorum under Section 8.10.1 is not obtainable with due diligence
the Board of Directors upon the opinion in writing of independent legal counsel
(who may be counsel to any Employing Company) that indemnification is proper in
the circumstances because the standard of conduct set forth in Section 8.8 has
been met by such member of the Compensation Committee.
Section 8.11     Advance Payments. Expenses incurred in defending a civil or
criminal action or proceeding or claim or demand may be paid by the Company or
Employing Company, as applicable, in advance of the final disposition of such
action or proceeding, claim or demand, if authorized in the manner specified in
Section 8.10, except that, in view of the obligation of repayment set forth in
Section 8.12, there need be no finding or opinion that the required standard of
conduct has been met.


Section 8.12     Repayment of Advance Payments. All expenses incurred, in
defending a civil or criminal action or proceeding, claim or demand, which are
advanced by the Company or Employing Company, as applicable, under Section 8.11
shall be repaid if the person receiving such advance is ultimately found, under
the procedures set forth in this Article VIII, not to be entitled to the extent
the expenses so advanced by the Company exceed the indemnification to which he
or she is entitled.


Section 8.13     Right of Indemnification. Notwithstanding the failure of the
Company or Employing Company, as applicable, to provide indemnification in the
manner set forth in Section 8.10 and 8.11, and despite any contrary resolution
of the Board of Directors or of the shareholders in the specific case, if the
member of the Compensation Committee has met the standard of conduct set forth
in Section 8.8, the person made or threatened to be made a party to the action
or proceeding or against whom the claim or demand has been made, shall have the
legal right to indemnification from the Company or Employing Company, as
applicable, as a matter of contract by virtue of this Plan, it being the
intention that each such person shall have the right to enforce such right of
indemnification against the Company or Employing Company, as applicable, in any
court of competent jurisdiction.


ARTICLE IX.
EFFECTIVE DATE


Section 9.1     Effective Date. This Plan became effective December 14, 2004,
and is hereby amended and restated effective as of December 8, 2015.



16

--------------------------------------------------------------------------------




ARTICLE X.
MISCELLANEOUS


Section 10.1     Assignment. An Employee’s right to benefits under this Plan
shall not be assigned, transferred, pledged, encumbered in any way or subject to
attachment or garnishment, and any attempted assignment, transfer, pledge,
encumbrance, attachment, garnishment or other disposition of such benefits shall
be null and void and without effect.


Section 10.2     Governing Law. The Plan shall be construed and administered in
accordance with ERISA and with the laws of the State of Oklahoma, to the extent
such State laws are not preempted by ERISA. If any part of the Plan is held by a
court of competent jurisdiction to be void or voidable, such holding shall not
apply to render void or voidable the provisions of the Plan not encompassed in
the court’s holding. Where necessary to maintain the Plan’s validity, a court of
competent jurisdiction may modify the terms of this Plan to the extent necessary
to effectuate its purposes as demonstrated by the terms and conditions stated
herein.


Section 10.3     Employing Company Records. The records of the Employing Company
with regard to any person’s Eligible Employee status, Beneficiary status,
employment history, Years of Service and all other relevant matters shall be
conclusive for purposes of administration of the Plan.


Section 10.4     Employment Non-Contractual. This Plan is not intended to and
does not create a contract of employment, express or implied, and an Employing
Company may terminate the employment of any employee with or without cause as
freely and with the same effect as if this Plan did not exist. Nothing contained
in the Plan shall be deemed to qualify, limit or alter in any manner the
Employing Company’s sole and complete authority and discretion to establish,
regulate, determine or modify at all times, the terms and conditions of
employment, including, but not limited to, levels of employment, hours of work,
the extent of hiring and employment termination, when and where work shall be
done, marketing of its products, or any other matter related to the conduct of
its business or the manner in which its business is to be maintained or carried
on, in the same manner and to the same extent as if this Plan were not in
existence.


Section 10.5     Taxes. Neither an Employing Company nor any fiduciary of this
Plan shall be liable for any taxes incurred by an Eligible Employee or
Beneficiary for Separation Benefit payments made pursuant to this Plan.


Section 10.6     Binding Effect. This Plan shall be binding on the Company, any
Employing Company and their successors and assigns, and the Employee, Employee’s
heirs, executors, administrators and legal representatives. As used in this
Plan, the term “successor” shall include any person, firm, corporation or other
business entity which at any time, whether by merger, purchase or otherwise,
acquires all or substantially all of the assets or business of the Company or
any Employing Company.


Section 10.7     Entire Agreement. This Plan constitutes the entire
understanding between the parties hereto and may be modified only in accordance
with the terms of this Plan.



17

--------------------------------------------------------------------------------




Section 10.8     Decisions and Appeals.


10.8.1    Manner and Content of Benefit Determination


Within sixty (60) days from the date of an Employee’s Separation from Service
(or longer if special circumstances require), the Human Resources Director and
the General Counsel shall provide the Employee with either an agreement and
release offering Separation Benefits under the Plan or written or electronic
notification of such Employee’s ineligibility for or denial of Separation
Benefits, either in whole or in part. If at any time the Human Resources
Director and the General Counsel make any adverse benefit determination, such
notification shall set forth, in a manner calculated to be understood by the
Employee including the following:
(i)    the specific reason(s) for the adverse determination;


(ii)    references to the specific plan provisions upon which the determination
is based;


(iii)    a description of any additional material or information necessary for
the Employee to perfect the claim and an explanation of why such material or
information is necessary;


(iv)    a description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the Employee’s right to
bring a civil action under section 502(a) of ERISA following an adverse benefit
determination on review under Section 10.8.3;


(v)    if the Plan utilizes a specific internal rule, guideline, protocol, or
other similar criterion in making the determination, either the specific rule,
guideline, protocol or other similar criterion; or a statement that such a rule,
guideline, protocol or other similar criterion was relied upon and that a copy
of such rule, guideline, protocol or similar criterion will be provided free of
charge to the Employee upon request;


10.8.2    Appeal of Denied Claim and Review Procedure


If an Employee does not agree with the reason for the denial or termination of
Separation Benefits (including a denial or termination of benefits based on a
determination of an Employee’s eligibility to participate in the Plan), he/she
may file a written appeal within 180 days after the receipt of the original
claim determination. The request should state the basis for the disagreement
along with any data, questions, or comments he/she thinks are appropriate, and
should be sent to the office of the Human Resources Director.


The Compensation Committee shall conduct a full and fair review of the
determination. The review shall not defer to the initial determination, and it
shall take into account all comments, documents, records and other information
submitted by the Eligible Employee without regard to whether such information
was previously submitted or considered in the initial determination.



18

--------------------------------------------------------------------------------




10.8.3    Manner and Content of Notification of Benefit Determination on Review


Within 60 days (or longer if special circumstances require), the Compensation
Committee shall provide an Employee with written or electronic notification of
any adverse benefit determination on review. The notification shall set forth,
in a manner calculated to be understood by the Employee the following:


(i)    the specific reason(s) for the adverse determination on review;


(ii)    reference to the specific plan provisions upon which the review is
based;


(iii)    a statement that the Employee is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to his claim for benefits;


(iv)    a statement describing any voluntary appeal procedures offered by the
Plan and the Employee’s right to obtain the information about such procedures,
and a statement of the Employee’s right to bring an action under section 502(a)
of ERISA;


(v)    if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination on review, either the specific
rule, guideline, protocol, or other similar criterion, or a statement that such
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination on review and that a copy of the rule, guideline,
protocol, or other similar criterion will be provided free of charge to the
Employee upon request;


(vi)    the following statement: “Other voluntary alternative dispute resolution
methods, such as mediation, may be available. You may seek additional
information by contacting your local U.S. Department of Labor office and your
State insurance regulatory agency.”


Section 10.9     Section 409A. This Plan is intended to comply with Section 409A
of the Code, the Treasury regulations and other guidance promulgated or issued
thereunder (“Section 409A”), to the extent the requirements of Section 409A are
applicable thereto, and the provisions of this Plan shall be construed in a
manner consistent with that intention. Any provision required for compliance
with Section 409A that is omitted from this Plan shall be incorporated herein by
reference and shall apply retroactively, if necessary, and be deemed a part of
this Plan to the same extent as though expressly set forth herein. For purposes
of applying the provisions of Section 409A to this Plan, each separately
identified amount to which an Employee is entitled under this Plan shall be
treated as a separate payment within the meaning of Section 409A. In addition,
any series of installment payments under this Plan, including the Separation
Benefit, shall be treated as a right to a series of separate payments under
Section 409A, including Treas. Reg. Section 1.409A-2(b)(2)(iii).


Neither the Company, nor the Employing Company, shall have any liability to the
Employee with respect to the tax obligations that result under any tax law and
makes no representation with respect to the tax treatment of payments and/or
benefits provided under this Plan.



19

--------------------------------------------------------------------------------




EXECUTED as of this 8th day of December, 2015.




                            
Unit Corporation
 
 
 
 
By:
/s/ Mark E. Schell
 
Mark E. Schell
Senior Vice President and
General Counsel


















20

--------------------------------------------------------------------------------




To receive a Separation Benefit in connection with a reduction in force or other
Termination of Employment affecting an employee, an Eligible Employee must sign
the following Separation Agreement “A” provided by the Company:


SEPARATION AGREEMENT “A”
(Employing Company) (“Unit”) and (Employee Name) (“Employee” or, “you”) hereby
agree as follows:
Your employment will end/ended (Date Employment Ends).
In consideration for your agreement to the terms and conditions of this
Separation Agreement (“Agreement”), Unit will pay you $--------.00 (“Separation
Benefit”), in accordance with and subject to the terms of the Separation Benefit
Plan of Unit Corporation and Participating Subsidiaries (the “Plan”). You agree
to comply with all terms of the plan.
Payments will be paid in equal installments in the same manner as wages were
paid to you.
You know that state and federal laws, including the Age Discrimination in
Employment Act and Title VII of the Civil Rights Act of 1964, as amended,
prohibit employment discrimination based on age, sex, race, color, national
origin, religion, handicap, disability, or veteran status, and that these laws
are enforced through the United States Equal Employment Opportunity Commission
(“EEOC”), United States Department of Labor, and State Human Rights Agencies and
courts of competent jurisdiction.
YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.
YOU HAVE SEVEN DAYS AFTER RECEIVING THIS AGREEMENT TO CONSIDER WHETHER TO SIGN
THIS AGREEMENT. YOU MAY SIGN THIS AGREEMENT BEFORE EXPIRATION OF THIS PERIOD OF
TIME SHOULD YOU CHOOSE TO DO SO.
In exchange for the Separation Benefit described in this Agreement, you agree,
on behalf of yourself, your legal representatives, heirs and beneficiaries, to
fully and forever relieve, release and discharge Unit, its past, present and
future successors, assigns, parent, subsidiaries, operating units, affiliates
and divisions (and the agents, representatives, managers, owners, shareholders,
officers, directors, employees and attorneys of those entities) (collectively
referred to in this Agreement as the “Released Parties”), from all claims,
debts, liabilities, demands, obligations, promises, acts, agreements, costs,
expenses, damages, actions, and causes of action, whether in law or in equity,
whether known or unknown, suspected or unsuspected, arising from your employment
with and termination from Unit, as well as any injuries or damages suffered
during the course of your employment with Unit, including, but not limited to,
any and all claims under Title VII of the Civil Rights Act of 1964 (42 U.S.C. §
2000e, et seq.), as amended by the Civil Rights Act of 1991, which prohibits
discrimination and/or harassment in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1966 (42 U.S.C. §1981, 1983 and
1985), which prohibits violations of civil rights; the Age Discrimination in
Employment Act of 1967, as amended, (29 U.S.C. §621, et seq.), which prohibits
age discrimination in employment; Section 510 of the Employment Retirement
Income Security Act of 1974, as amended (“ERISA”) (29 U.S.C. § 1140), which
protects employees from employment discrimination relative to certain employee
benefits; the Americans with Disabilities Act of 1990, as amended (42 U.S.C.
§12101, et seq.) which prohibits discrimination against the disabled; the Family
and Medical Leave Act of 1993 (29 U.S.C. §2601, et seq.), which provides medical
and family leave; the Genetic Information Nondiscrimination Act (42 U.S.C. §
2000ff-10), which prohibits discrimination based on genetic information;
Uniformed








 
 
A-1 of 5
 
 
 
 
 
 
X __________
 
 
 
 
Initials




--------------------------------------------------------------------------------




Services Employment and Re-Employment Rights Act of 1994 (38 U.S.C. §§ 4301 et
seq.), which prohibits discrimination based on U.S. military service; the Fair
Labor Standards Act (42 U.S.C. §201, et seq.), including the Wage and Hour Laws
relating to payment of wages; claims for Workers’ Compensation and any and all
other federal, state and local laws and regulations, including claims under
applicable state anti-discrimination laws. 
The waiver and release of liability in this Agreement also includes, but is not
limited to, a release of the Released Parties by you of any claims for severance
pay or severance benefits beyond those specifically set forth in this Agreement,
breach of contract, mental pain suffering and anguish, emotional upset,
impairment of economic opportunities, unlawful interference with employment
rights, defamation, intentional or negligent infliction of emotional distress,
fraud, wrongful termination, wrongful discharge in violation of public policy,
breach of any express or implied covenant of good faith and fair dealing, that
Unit has dealt with you unfairly or in bad faith, and all other common law
contract and tort claims. 
Nothing in this Agreement, however, releases or diminishes any claims for
benefits to which you may be entitled from or under any plan of Unit that is
governed by ERISA.  Except as described below, you agree and covenant not to
file any suit, charge or complaint against the Released Parties in any court or
administrative agency, with regard to any claim, demand, liability or obligation
arising out of your employment with Unit or separation from Unit. You further
represent that no claims, complaints, charges, or other proceedings are pending
in any court, administrative agency, commission or other forum relating directly
or indirectly to your employment by Unit. 
Despite the above provisions or anything else contained in this Agreement to the
contrary, this Agreement does not operate to release any claims that may not be
released as a matter of law or any claims or rights with respect to the
Separation Benefit.  Further, this Agreement will not prevent you from doing any
of the following:
a.
obtaining unemployment compensation, state disability insurance or workers’
compensation benefits from the appropriate agency of the state in which you live
and work, provided you satisfy the legal requirements for those benefits
(nothing in this Agreement, however, guarantees or otherwise constitutes a
representation of any kind that you are entitled to those benefits);



b.
asserting any right that is created or preserved by this Agreement, like your
right to receive the Separation Benefit; and



c.
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC or a comparable state or local agency. Notwithstanding the
foregoing, you agree that you are giving up (and hereby do give up) any rights
to receive remedial relief (like reinstatement, back pay, or front pay) or
monetary damages in any charge, complaint, or lawsuit filed by you or by anyone
else on your behalf.



As further consideration for the payment of the Separation Benefit, you agree
that you will not, in any capacity directly or indirectly and on your own behalf
or on behalf of any other person or entity, during the period of time you are
receiving Separation Benefits, either (a) solicit or attempt to induce any
current customer of Unit to cease doing business with Unit or (b) solicit or
attempt to induce any employee of Unit to sever the employment relationship
(collectively, the “Protection of Business Requirements”).
Except as provided in the next paragraph, in the event you violate the
Protection of Business Requirements, you will not be entitled to any further
payments of Separation Benefits under the Plan






 
 
A-2 of 5
 
 
 
 
 
 
X __________
 
 
 
 
Initials




--------------------------------------------------------------------------------




or this Agreement and you will be obligated to repay Unit all Separation Benefit
payments previously received under the Plan and this Agreement.
In the event of a Change in Control of Unit Corporation (as defined in the
Plan), your obligations regarding the Protection of Business Requirements will
expire and be canceled, and you will be entitled to Separation Benefits provided
under the Plan in accordance with the terms of the Plan, notwithstanding whether
you thereafter engage in conduct that would otherwise violate the Protection of
Business Requirements as described in this Agreement.
You agree that you have carefully read and fully understand all the provisions
of this Agreement. This is the entire Agreement between you and Unit and is
legally binding and enforceable. You agree that you have not relied on any
representation or statement, written or oral, not set forth in this Agreement
when signing this Agreement.
The parties agree that if a lawsuit relating or pertaining to this Agreement is
filed, then the prevailing party will be entitled to collect from the other
party the reasonable attorney fees, costs, charges, and expenses it incurs. For
purposes of this paragraph, “prevailing party” means the party who has obtained
the majority of relief on the disputed claim(s), whether by court order,
verdict, or voluntary dismissal (except for in the case of a mutual settlement).
This Agreement shall be governed and interpreted under federal law and the laws
of the State of Oklahoma, notwithstanding that State’s choice of law provisions.
If any part of this Agreement is held by a court of competent jurisdiction to be
void or voidable, that holding will not apply to render void or voidable the
provisions of this Agreement not encompassed in the court’s holding. Where
necessary to maintain this Agreement’s validity, a court of competent
jurisdiction may modify the terms of this Agreement to the extent necessary to
effectuate its purposes as demonstrated by the terms and conditions stated in
this Agreement.
You knowingly and voluntarily sign this Agreement.
1.You acknowledge receipt of this Agreement on this ____ day of _______________,
2015;


X    _________________________________
(Employee Name)
2.
You acknowledge signing and, in signing, consenting to this Agreement on this
_____ day of ____________________, 2015;

X    _________________________________
(Employee Name)
(Company)
By:    _________________________________
Mark E. Schell, Senior Vice President


Date:________________________________
    
















 
 
A-3 of 5
 
 
 
 
 
 
X __________
 
 
 
 
Initials




--------------------------------------------------------------------------------




DESIGNATION OF BENEFICIARY
for Agreement made under the
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries




A. Identification
Participant Name:
[Employee Name]
Participant’s Social Security Number:
XXX-XX- ___ ___ ___ ___ (last 4 digits of SS#)



I hereby designate the following as my beneficiary(ies) entitled to receive any
remaining payment(s) of my Separation Benefits that are subject to this
Separation Agreement dated ______________________________ (date employment
ended).


B. Information Concerning The Primary Beneficiary(ies):
First name, middle initial, and
last name
of each beneficiary
Address (including Zip Code)
of each beneficiary
Date
of
Birth
Relationship
*Percentage of
Undelivered
Benefits
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL = 100%





[Designation of Beneficiary Continued on Next Page]








































 
 
A-4 of 5
 
 
 
 
 
 
X __________
 
 
 
 
Initials




--------------------------------------------------------------------------------






Contingent Beneficiary(ies) (applicable only if you are not survived by one or
more primary beneficiaries)


C. Information Concerning The Contingent Beneficiary(ies):
First name, middle initial, and
last name
of each beneficiary
Address (including Zip Code)
of each beneficiary
Date
of
Birth
Relationship
*Percentage of
Undelivered
Benefits
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL = 100%



* If no percentages are indicated, benefits will be divided equally between
applicable beneficiaries.


It is understood that this Designation of Beneficiary is made under the
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries, as
amended and restated effective December 31, 2012 and is subject to the terms and
conditions stated in that plan, including the beneficiary’s survival of my
death. If any of those conditions are not satisfied, those rights will transfer
according to my will or the laws of descent and distribution.


It is further understood that all prior designations of beneficiary made by me
under the plan, if any, with regard to this Separation Agreement are hereby
revoked. I reserve the right to change (revoke) this Designation of Beneficiary.
Any change of this designation of beneficiary must be in writing, signed by me
and filed with the Company before my death.


X _______________________________________________
X ___________________________________
[Employee Name]
Date

























 
 
A-5 of 5
 
 
 
 
 
 
X __________
 
 
 
 
Initials










--------------------------------------------------------------------------------




To receive a Separation Benefit in connection with a reduction in force or other
Termination of Employment affecting a group of employees, an Eligible Employee
must sign the following Separation Agreement “B” provided by the Company:


SEPARATION AGREEMENT “B”


(Company Name) (“Unit”) and (Employee Name) (“Employee” or, “you”) hereby agree
as follows:
Your employment will end/ended on (Date Employment Ended).
In consideration for your agreement to the terms and conditions of this
Separation Agreement (“Agreement”), Unit will pay you $___________.00
(“Separation Benefit”), in accordance with, and subject to the terms of the
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries (the
“Plan”). You agree to comply with all terms of the Plan.
Payments will be paid in equal installments in the same manner as wages were
paid to you.
You know that state and federal laws, including the Age Discrimination in
Employment Act and Title VII of the Civil Rights Act of 1964, as amended,
prohibit employment discrimination based upon age, sex, race, color, national
origin, religion, handicap, disability, or veteran status, and that these laws
are enforced through the United States Equal Employment Opportunity Commission
(“EEOC”), United States Department of Labor, State Human Rights Agencies and
courts of competent jurisdiction.
YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.
YOU HAVE FORTY FIVE DAYS AFTER RECEIVING THIS AGREEMENT, AND THE WRITTEN
STATEMENT PROVIDED WITH THIS AGREEMENT, TO CONSIDER WHETHER TO SIGN THIS
AGREEMENT. YOU MAY SIGN THIS AGREEMENT BEFORE EXPIRATION OF THIS PERIOD OF TIME
SHOULD YOU CHOOSE TO DO SO.
AFTER SIGNING THIS AGREEMENT, YOU HAVE ANOTHER SEVEN DAYS IN WHICH TO REVOKE
CONSENT TO THIS AGREEMENT. THIS AGREEMENT DOES NOT TAKE EFFECT UNTIL THOSE SEVEN
DAYS HAVE PASSED, AND YOU WILL NOT BE ENTITLED TO ANY BENEFITS UNDER THIS
AGREEMENT UNTIL THE REVOCATION PERIOD HAS EXPIRED.
YOU ACKNOWLEDGE THAT, ALONG WITH THIS AGREEMENT, YOU HAVE BEEN GIVEN A WRITTEN
STATEMENT: (A) WHICH DESCRIBES THE CLASS, UNIT, OR GROUP OF INDIVIDUALS COVERED
BY THE PLAN, ELIGIBILITY FACTORS UNDER THE PLAN, AND ANY TIME LIMITS APPLICABLE
TO THE PLAN; AND (B) THE JOB TITLES AND AGES OF ALL INDIVIDUALS ELIGIBLE OR
SELECTED FOR TERMINATION UNDER THE PLAN WITH YOU, AND THE AGES AND JOB TITLES OF
ALL INDIVIDUALS IN THE SAME JOB CLASSIFICATION OR TITLE AS THOSE EMPLOYEES
ELIGIBLE OR SELECTED FOR TERMINATION UNDER THE PLAN WHO ARE NOT ELIGIBLE OR
SELECTED FOR TERMINATION.
In exchange for the Separation Benefit, you agree, on behalf of yourself, your
legal representatives, heirs and beneficiaries, to fully and forever relieve,
release and discharge Unit, its past, present and future successors, assigns,
parent, subsidiaries, operating units, affiliates and divisions (and the agents,
representatives, managers, owners, shareholders, officers, directors, employees
and attorneys of those entities) (collectively referred to in this Agreement as
the “Released Parties”), from all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs, expenses, damages, actions, and
causes of action, whether in law or in equity, whether known or unknown,
suspected or unsuspected, arising from your employment with and termination from
Unit, as well as any injuries or damages
 
 
B-1 of 5
 
 
 
 
 
 
X __________
 
 
 
 
Initials




--------------------------------------------------------------------------------




suffered during the course of your employment with Unit, including, but not
limited to, any and all claims under Title VII of the Civil Rights Act of 1964
(42 U.S.C. § 2000e, et seq.), as amended by the Civil Rights Act of 1991, which
prohibits discrimination and/or harassment in employment based on race, color,
national origin, religion or sex; the Civil Rights Act of 1966 (42 U.S.C. §1981,
1983 and 1985), which prohibits violations of civil rights; the Age
Discrimination in Employment Act of 1967, as amended, (29 U.S.C. §621, et seq.),
which prohibits age discrimination in employment; Section 510 of the Employment
Retirement Income Security Act of 1974, as amended (“ERISA”) (29 U.S.C. § 1140),
which protects employees from employment discrimination relative to certain
employee benefits; the Americans with Disabilities Act of 1990, as amended (42
U.S.C. §12101, et seq.) which prohibits discrimination against the disabled; the
Family and Medical Leave Act of 1993 (29 U.S.C. §2601, et seq.), which provides
medical and family leave; the Genetic Information Nondiscrimination Act (42
U.S.C. § 2000ff-10), which prohibits discrimination based on genetic
information; Uniformed Services Employment and Re-Employment Rights Act of 1994
(38 U.S.C. §§ 4301 et seq.), which prohibits discrimination based on U.S.
military service; the Fair Labor Standards Act (42 U.S.C. §201, et seq.),
including the Wage and Hour Laws relating to payment of wages; claims for
Workers’ Compensation and any and all other federal, state and local laws and
regulations, including claims under applicable state anti-discrimination laws. 
The waiver and release of liability in this Agreement also includes, but is not
limited to, a release of the Released Parties by you of any claims for severance
pay or severance benefits beyond those specifically set forth in this Agreement,
breach of contract, mental pain suffering and anguish, emotional upset,
impairment of economic opportunities, unlawful interference with employment
rights, defamation, intentional or negligent infliction of emotional distress,
fraud, wrongful termination, wrongful discharge in violation of public policy,
breach of any express or implied covenant of good faith and fair dealing, that
Unit has dealt with you unfairly or in bad faith, and all other common law
contract and tort claims. 
Nothing in this Agreement, however, releases or diminishes any claims for
benefits to which you may be entitled from or under any plan of Unit that is
governed by ERISA.  Except as described below, you agree and covenant not to
file any suit, charge or complaint against the Released Parties in any court or
administrative agency, with regard to any claim, demand, liability or obligation
arising out of your employment with Unit or separation from Unit. You further
represent that no claims, complaints, charges, or other proceedings are pending
in any court, administrative agency, commission or other forum relating directly
or indirectly to your employment by Unit. 
Despite the above provisions or anything else contained in this Agreement to the
contrary, this Agreement does not operate to release any claims that may not be
released as a matter of law or any claims or rights with respect to the
Separation Benefit.  Further, this Agreement will not prevent you from doing any
of the following:
a.
obtaining unemployment compensation, state disability insurance or workers’
compensation benefits from the appropriate agency of the state in which you live
and work, provided you satisfy the legal requirements for those benefits
(nothing in this Agreement, however, guarantees or otherwise constitutes a
representation of any kind that you are entitled to those benefits);



b.
asserting any right that is created or preserved by this Agreement, like your
right to receive the Separation Benefit; and



c.
filing a charge with or participating in any investigation or proceeding
conducted by the EEOC or a comparable state or local agency. Notwithstanding the
foregoing, you agree that you are giving up (and hereby do give up) any rights
to receive remedial relief (like











 
 
B-2 of 5
 
 
 
 
 
 
X __________
 
 
 
 
Initials




--------------------------------------------------------------------------------




reinstatement, back pay, or front pay) or monetary damages in any charge,
complaint, or lawsuit filed by you or by anyone else on your behalf.


You agree that you have carefully read and fully understand all the provisions
of this Agreement. This is the entire Agreement between you and Unit, and it is
legally binding and enforceable. You agree that you have not relied upon any
representation or statement, written or oral, not set forth in this Agreement
when signing this Agreement.
The parties agree that if a lawsuit relating or pertaining to this Agreement is
filed, then the prevailing party will be entitled to collect from the other
party the reasonable attorney fees, costs, charges, and expenses it incurs. For
purposes of this paragraph, “prevailing party” means the party who has obtained
the majority of relief on the disputed claim(s), whether by court order,
verdict, or voluntary dismissal (except for in the case of a mutual settlement).
The Plan shall be construed and administered in accordance with ERISA and other
federal laws, and with the laws of the State of Oklahoma to the extent that
State laws are not preempted by ERISA. If any part of this Agreement is held by
a court of competent jurisdiction to be void or voidable, that holding shall not
apply to render void or voidable the provisions of this Agreement not
encompassed in the court’s holding. Where necessary to maintain this Agreement’s
validity, a court of competent jurisdiction may modify the terms of this
Agreement to the extent necessary to effectuate its purposes as demonstrated by
the terms and conditions stated herein.
You knowingly and voluntarily sign this Agreement.
1.You acknowledge receipt of this Agreement on this _____ day of ______________,
2015;


X    _________________________________
(Employee Name)
2.
You acknowledge signing and, in signing, consenting to this Agreement on this
_____ day of ____________________, 2015;



X    _________________________________
(Employee Name)
3.
You acknowledge that the seven (7) day revocation period shall end (Revocation
period must be a date which is at least 7 days from the date in paragraph number
2), and this agreement shall be effective and enforceable as of the _____ day of
_________________, 2015;



X    _________________________________
(Employee Name)
(Company)
By:    _________________________________
Mark E. Schell, Senior Vice President


Date:________________________________










 
 
B-3 of 5
 
 
 
 
 
 
X __________
 
 
 
 
Initials




--------------------------------------------------------------------------------




DESIGNATION OF BENEFICIARY
FOR AGREEMENT MADE UNDER THE
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries




A. Identification
Participant Name:
[Employee Name]
Participant’s Social Security Number:
X     XXX-XX-___ ___ ___ ___ (last four digits of SS#)



I hereby designate the following as my beneficiary(ies) entitled to receive any
remaining payment(s) of my Separation Benefits that are subject to this
Separation Agreement dated ___________________________ (date employment ended).


B. Information Concerning The Primary Beneficiary(ies):
First name, middle initial, and last name
of each beneficiary
Address (including Zip Code)
of each beneficiary
Date
of
Birth
Relationship
*Percentage of
Unpaid
Benefits
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL = 100%









[Designation of Beneficiary Continued on Next Page]






























 
 
B-4 of 5
 
 
 
 
 
 
X __________
 
 
 
 
Initials




--------------------------------------------------------------------------------






Contingent Beneficiary(ies) (applicable only if you are not survived by one or
more primary beneficiaries)


C. Information Concerning The Contingent Beneficiary(ies):
First name, middle initial, and last name
of each beneficiary
Address (including Zip Code)
of each beneficiary
Date
of
Birth
Relationship
*Percentage of
Unpaid
Benefits
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL = 100%



* If no percentages are indicated, benefits will be divided equally between
applicable beneficiaries.


It is understood that this Designation of Beneficiary is made under the
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries, as
amended and restated effective December 31, 2012 and is subject to the terms and
conditions stated in that plan, including the beneficiary’s survival of my
death. If any of those conditions are not satisfied, those rights will transfer
according to my will or the laws of descent and distribution.


It is further understood that all prior designations of beneficiary made by me
under the plan, if any, with regard to this Separation Agreement are hereby
revoked. I reserve the right to change (revoke) this Designation of Beneficiary.
Any change of this designation of beneficiary must be in writing, signed by me
and filed with the Company before my death.


X ________________________________________
X _____________________________
[Employee Name]
Date



























 
 
B-5 of 5
 
 
 
 
 
 
X __________
 
 
 
 
Initials


